FILED

THE UNITED STATES DISTRICT COURT  2 3 mm

FOR THE DISTRICT OF COLUMBIA
Cftrk, U.S. District & Bankruptcy

courts for the District of Co|umt)la
LATISHA BOYD, et al
Plaintiffs,
Civ. A. No: 1:l3-cv-O1237(RCL)
V. Hon. Royce C. Lamberth

IDEA PUBLIC CHARTER SCHOOL

Defenda.nt.

MEMORANWM ()PINION

Before the Court is a motion for summary judgment by D.T., a minor and ninth grade
student, represented by her mother and next friend, plaintiff Ms. Latisha Boyd, to recover
approximately $14,000 in attorney’s fees under the Individuals with Disabilities Education Act
("IDEA"), 20 U.S.C. § 141 S(i)(_°>)(B). The defendant_. integrated Design & Electronic Acadeniy
Public Charter School ("IDEA PCS"), has filed a cross-motion for summary judgment on the
attorney"s f`ees issue. The fees stenim_ed from administrative proceedings between plaintiff Bo_vd
and defendant IDEA PCS over whether D.T. was receiving appropriate supplemental special
education in accordance with the [DEA statute. The result of the underlying administrative
action was a consent order reflecting a settlement agreement between the parties to dismiss the
complaint against IDEA PCS in exchange for IDEA PCS complying with much of Ms. Boyd`s
requested relief. IDEA PCS’ refusal to pay attorney’s fees upon receipt of an invoice resulted in
the present litigation.

Both parties have moved for surnmaryjudgment on the issue of attorney’s fees, and, for
the reasons detailed herein, defendant lDEA PCS` cross-motion for summary judgment will be

GRANTED, and plaintiff Boyd’s motion for summary judgment will be DENIED.

I. BACKGROUND

A. The Individuals with Disabilities Education Act

The Individuals with Disabilities Education Act ("IDEA") was originally passed by
Congress in 1970 and has been frequently amended since. See generally 20 U.S.C. §§ 1400-67.
IDEA’s purpose is to ensure that "all children with disabilities have available to them a free
appropriate public education" ("FAPE-"), § l400(d)(1)(A), and thus it provides both parents and
schools rights and remedies to accomplish its mandate, see §§ 1400-15. IDEA is designed to
promote a collaborative environment between parents of disabled children and their school
districts See § 1414. To comply with that goal, school districts must create an "indivi_dualized
education program" ("IEP") for each disabled child, with the student’s parents_, teachers, and
counselors working together to determine what is best for the child. § l4l 4(d). Students must
be evaluated every three years for continued eligibility under the IDEA, § l4l4(a)(2)(B)(ii), and
the school must draft comprehensive plans for long-term improvement as part of these
evaluations, §§ l4]4(d)(l)(A), l4l4(b). Parents are entitled to request new evaluations or
updates to IEP’s for their child. § l4l4(a)(2)(A)(ii). ShouId parents believe their child's IEP is
not adequate, they may file a complaint for an "impartial due process hearing." § l4l5(f]. lf a
parent is a "prevailing party" in the hearing action, they may request that "reasonable attorneys’
fees" be paid by the school district. § l4l 5(i)(3)(B).

B. Facts of this Case

Since at least 2009, D.T. has been identified as a child with special education needs, and,
accordingly, has benefited from an lEP pursuant to the IDEA statute. See Def.’s Ex. 6. D.T.

began attending lDEA PCS in August, 2012 for ninth grade, Aclmin. R. at 5, and her lEP was

updated with parental approval on October Sth, 2012, Def.’s Ex. l 11 7. As per IDEA’s triennial

evaluation requirement, 20 U.S.C. § 1414(a)(2)(B)(ii), a reevaluation was conducted on
November 8, 2012 with both the attendance, consent, and approval of the plaintiff, Def.’s Ex. 1 1[
8; Def.’s Ex. 6; Admin. R. at 33. Although plaintiff Boyd asserts the evaluations were
inappropriate Pl.’s Mem. Opp’n Def.’s Cross-Mot. Sumrn. J. 10, 11 2-3, ECF No. 15, plaintiffs’
citation to Plaintiff’ s Exhibit 1 contains no evidence of any fact in support of the claim that Ms.
Boyd disagreed with any evaluation, Pl.’s Ex. l, nor upon the Court’s review of the complete
record did the Court discover any non-conclusory evidence supporting that claim. Even if
plaintiff Boyd’s unsupported allegations were to be credited, Ms. Boyd"s disapproval was never
communicated to IDEA PCS. Early in 201_3, plaintiff Boyd drafted a letter detailing her requests
for additional evaluations for D.T., Pl.’s Ex. 4, but it is undisputed that the defendant never
received this letter due to Ms. Boyd’s counsel’s mistake in faxing it. Pl.’s Mem. Opp’n Def.’s
Cross-Mot. Summ. J. il 4, ECF No. l5. The first notice IDEA PCS had of Ms. Boyd’s
grievances was on February 13, 2013 upon the filing of the administrative complaint with the
State Enforcenieiit and investigation Division. Admin. R. at 3-5.

As per the IDEA requirement § 141 S(f)( 1 )(B), the parties met for a resolution session on
February 26_, 2013, after which lDEA PCS offered in writing the following benefits to the
plaintiffs as part of a settlement agreement:

(l) ]DEA PCS will fund an updated comprehensive psychological evaluation with
a cognitive, academic, and clinical component;

(2) ln addition, IDEA PCS will conduct for the student a Functional Behavioral
Assessment ("FBA") and prepare a Behavior intervention P1an ("BIP") within
60 days of the withdrawal of the complaint, barring any unforeseeable
circumstances or delays due to the inability of the contracted evaluator to
complete the assessment within the specified time period;

i(3) And offer to schedule a meeting with Parent within 30 days of receipt of the
final evaluation in order to update the IEP;

(4) IDEA PCS will provide Ms. Boyd access to service logs for all special
education and related services along with Student`s cumulative and special
education files; and

(5) These will be provided via email to Parent’s counsel within 10 days of the
withdrawal of the Complaint.

Def.’s Ex. 2 (reforrnatted for readability). Plaintiffs’ counsel rejected this offer because she

sought a "settlement on the record, e.g., consent decree." Def.’s Ex. 3. On March 4, 2013,

March 7, 2013 and March 14, 2013, IDEA PCS made substantially the same offer for settlement

Def.’s Ex. 5; Adrnin. R. at 68; Def.’s Ex. 4. On March 26, a consent order was issued reflecting

an agreement between the parties:
IDEA Public Charter School shall take the following actions:

(1) Fund an updated comprehensive psychological evaluation of the student with
cognitive, academic and clinical components;

(2) Conduct for the student a Fu_nctional Behavioral Assessment ("FBA") and
prepare a Behavior intervention Plan ("BIP") within 60 days of the
withdrawal of the complaint, barring any unforeseeable circumstances or
deiays due to the inability of the contracted evaluator to complete the
assessment within the specified time period;

(3) Offer to schedule a meeting with Petitioner within 30 days of receipt of the
final evaluation in order to update the student`s individualized education

program ("IEP");

(4) Provide Petitioner access to service logs for all special education and related
services along with Student’s cumulative and special education files; and

(5) Provide Petitioner`s counsel with the Student’s service logs via emaii within
10 days of the date of` this Order.

Admin R. at 56 (reforrnatted for readability). Throughout the negotiation process, lDEA
PCS had made clear that it did not intend to pay Ms. Boyd"s attomey`s fees_. and its

refusal to do so led to this lawsuit being filed.

II. LEGAL STANDARDS

A. Attorney’s Fees under IDEA

The IDEA statute entitles parents to bring administrative actions against schools should
they believe their child is not receiving a free and appropriate public education 20 U.S.C. §
1415(1). “in any action or proceeding brought under this section, the court, in its discretion, may
award reasonable attomeys' fees as part of the costs . . . to a prevailing party who is the parent of
a child with a disability." § l4l5(i)(3)(B)(i).

Determining the prevailing party for purposes of recovering attomey’s fees is to be
guided by the three-part test followed by the D.C. Circuit: "(l) there must be a court-ordered
change in the legal relationship of the parties; (2) the judgment must be in favor of the party
seeking the fees; and (_3) the judicial pronouncement must be accompanied by judicial relief."
Di.rlric! ofC`olumbia v. .S`tr'aus, 590 F.3d 898, 901 (D.C. Cir. 2010) (internal quotations omitted)
(_citing Buckhannon Board and Care Honre_. Inc'. , v. Wesr Vz`rgc'nz'a Deparrment of`Hea[Ih and
Humnn Re.s‘ource.s', 532 U.S. 598, 603-06 (2001)); see also Tex. State Teacher.s' Ass `n v. Gar!crnd
Indep. Seh. Di.s‘f., 489 U.S. 782, 792-93 (l989) ("The touchstone of the prevailing party inquiry
must be the material alteration of the legal relationship of the parties in a marmer which Congress
sought to promote in the fee statute."). However, a determination that the "plaintiff’ s success on
a legal claim can be characterized as purely technical or de nn`nimfs" is sufficient to deny the
plaintiff “prevailing party” status. Gariand, 489 U.S. at 792.

Although the Supreme Court has ruled that "settlement agreements enforced through a
consent decree may serve as the basis for an award of attorneys’ fees," Buckhannon, 532 U.S. at
604 (citing higher v. Gagne, 448 U.S. 122 (1980)), there must still be a "chang[e] [in] the legal

relationship between [the plaintiff] and the defendant." Gcrrland, 489 U.S, at 792 (citing Hen'irl

v. Helms', 482 U.S. 755, 760-61 (1987)); see Bush v. District qfCr)luml)icz, 579 F. Supp. 2d 22, 28
(D.D.C. 2008) (holding that hearing officer’s order to place student in particular school did not
materiaily alter relationship between parties when school district was ‘“already obligated" to
place student in special education school or program).

B. Summary judgment Standard of Review

Summary judgment is appropriate when "the movant shows that there is no genuine
dispute as to any material fact and the movant is entitled to judgment as a matter of law." Fed.
R. Civ. P. 56(a); see also Anderson v. Libertj) Lol)by, Inc., 477 U.S. 242, 247 (1986).
Particularly "[w]here the court's task is to review an administrative record and apply legal
standards to that record, summary judgment is an appropriate vehicle for deciding the case."`
Mahler v. US. Foresl Service, 927 F. Supp. 1559, 1562 (S.D. Ind. 1996).

A fact is material if it could affect the outcome of the case. Anderson, 477 U.S. at 248.
The "e_vidence of the non-movant is to be believed, and all justifiable inferences are to be drawn
in his favor." Id. at 255. "Credibility determinations, the weighing of the evidence, and the
drawing of legitimate inferences from the facts are jury functions, not those of a judge," on a

1 ¢¢

motion for summary judgment. Id. However, if the non-movant s evidence is merely
colorable, or is not significantly probative, summary judgment may be granted." Ia'. at 249-50.
III. ANALYSIS
Addressing the question whether the relief granted in the consent order confers prevailing

party status to plaintiff Boyd, the Court finds that all of the relief granted was already available
to Ms. Boyd prior to filing the 1awsuit. The IDEA sets out a number of means for parties to

resolve their dispute before coming to court, and the attorneys’ fees provision exists primarily to

compensate parents for legitimate disputes that they may not otherwise be able to bring. Filing a

lawsuit should not be the first step unless the local education agency has done something
particularly egregious that is a clear violation of the lDEA.

Proceeding to the merits of this case, the consent decree awarded plaintiff Boyd a
psychological evaluation for D.T., a new FBA and BIP, an updated IEP, and D.T.’s service logs
and records. The Court considers each in turn, finding that none of the relief materially alters the
legal relationship between the parties.

A. Psychological Evaluation

The Henry v. Friendshzp Edfson, P.C.S., 880 F. Supp. 2d 5, 8 (D.D.C. 2012) court found
that an order for a psychological evaluation failed to materially alter the parties’ relationship
under the S!raus test largely because the school had no obligation to perform them. Here,
defendant IDEA PCS conducted comprehensive behavioral and psychological evaluations on
November 8, 2012, part of updating D.T.’s triennials. Def.’s Ex. 6. Thus, as in Henry, any
"obligation [to perform a new comprehensive psychological evaluation] was contingent on . . .
obtaining the parent’s consent." Id.; see 20 U.S.C. § l4l4(a)(2)(B)(i). lt would therefore have
been impermissible (absent filing a suit of its own) for IDEA PCS to perform a psychological
evaluation until plaintiff Boyd informed the school and consented to it, and, even after the order,
IDEA PCS was not obligated to take any action prior to receiving Ms. Boyd’s consent. See
Henry, 880 F. Supp. 2d at 8. Because Ms. Boyd never communicated her desire to have D.T.
reevaluated, the practical effect of the settlement agreement and consent order was simply a
request for new evaluations, which IDEA PCS agreed to perform upon receiving Ms. Boyd’s
consent. At best, such relief is de minimis. The fact that the plaintiff chose to inform the school
and give consent through a lawsuit rather than a phone call does not entitle her to recover

attomeys’ fees.

B. IEP, FBA, and BIP Evaluations

In regard to the FBA, BIP, and lEP evaluations, plaintiff Boyd had likewise not requested
that they be updated prior to the filing of the lawsuit The FBA "plays an integral role in the
development of an IEP," Harris v. District c)j`Columbia, 561 F. Supp. 2d 63, 68 (D.D.C. 2008),
and the BIP is the end product of an FBA, see, e.g,, Long v. Di.s‘tri`ct of Columbia, 780 F. Supp.
2d 66, 71 (D.D.C. 201 l). As part of the IEP, an FBA may be requested by a parent as part ofa
reevaluation, see 20 U.S.C. § l4i4, or it may be a tool for intervention if triggered by a school
placing a child in an alternative education setting, see § l4l5(k)(l)(l))(ii). Because both an FBA
as a particular aspect of the iEP and the lEP itself are subject to updating upon parental request,
Ms. Boyd’s failure to make a request indicates that these are, like the psychological assessments
above, not a material change in the parties’ relationship.

Further, In Genrette v. Options Publz`c Charter School, 926 F. Supp. 2d 364, 366-67
(D.D.C. 20l3), the court held that when a hearing officer does not conclude that the child was
denied a FAPE, an "order to conduct an FBA is de minimis relief insufficient to support an award
of attomeys’ fees." Here, the hearing officer also made no finding that D.T. had been denied a
FAPE. See Admin. R. at 54-56. The facts that IDEA PCS was already obligated to provide an
FBA upon request and that it was not doing anything as egregious as denying D.T. a free and
appropriate education are sufficient to conclude that the order for the IEP, FBA, and BIP
evaluations reflects a de minimis change at most.

C. Service Logs, Special Education Files, and Records

As with the other awards, plaintiff Boyd already had the right to "examine all records
relating to [their] child." 20 U.S.C. l4l5(b)(l). Requiring defendant IDEA PCS to produce the

records and service logs, perhaps the most simple request to comply with, was certainly not a

material change in the parties’ relationship especially considering the fact that IDEA PCS had
provided Ms. Boyd with written notice of her rights to review the records both on October 5,
2012 and on November 8, 2012 when D.T. underwent IDEA evaluations. Def.’s Ex. l 11 9;
Def.’s Ex. 7.

However, plaintiff Boyd contends that IDEA PCS’ agreement to (1) provide the files to
counsel as well as the parent and (2) provide the files within 10 days rather than 45 days are
material legal changes entitling them to recover attomeys’ fees. Pl.’s Mem. Opp’n Def.’s Cross-
Mot. Summ. J. 5, ECF No. l5. Even if plaintiff Boyd were correct that providing files to counsel
would otherwise alter the legal relationship, the defendant points out that "[t]he right to inspect
and review education records under this section includes . . . [t]he right to have a representative
of a parent inspect and review the records." 34 C.F.R. 300.613(b)(3) (emphasis added). The
plaintiffs legal conclusion is contrary to the law.

As far as the 10 days versus 45 days issue goes, plaintiff Boyd offers no evidence that
this is anything other than a "professional courtesy" as the defendants claim. Def.’s Mem. Reply
to Pl.’s Opp’n 6. lt was defendant IDEA PCS who affirmatively offered the 10 day relief
because the records were readily available. Id.; see Def.’s Ex. 1 1}‘11 7, 12. Certainly it was not
something that Ms. Boyd negotiated for. See Admin. R. at 2-22, 59-72. Even drawing all
reasonable inferences in favor of the plaintiff, it is inconceivable that anyone would expend
$14,000 in litigation simply to get documents of this nature a few weeks earlier, especially those
which it could already have obtained by asking. See Def.’s Ex. 1 1111 7. 12. The order requiring
release of the records within 10 days is a de minimis change in the legal relationship between the

parties.

D. Consent Order

Plaintiff Boyd’s only remaining argument, that simply agreeing to a consent order is
sufficient to warrant prevailing party status, is erroneous. Contrary to Ms. Boyd’s position, a
consent order itself is not favorable relief. Rather, it is the relief obtained under the consent
order that must be examined, and because here the eventual settlement was substantially the
same on February 26, 2013, when it was first offered, and March 26, 20l3, when the decree was
entered, plaintiff Boyd’s argument does not succeed. 'l`aken together with the fact that plaintiff
never informed IDEA PCS of its grievances prior to filing the administrative complaint, and that
IDEA PCS immediately offered a settlement agreement in an effort to comply with plaintiff
Boyd’s request, waiting another month for an unchanged consent order is not worthy of rewa;rd.

The claim that "the Plaintiff was denied any opportunity to put on evidence regarding
whether or not the Defendant complied with its obligations under the IDEA," Pl.’s Mem. Opp’n
Def.’s Cross-Mot. Summ. J. 5, is also not true. With ample opportunity, plaintiff Boyd has failed
to point out any evidence that convinces the Court that there is any genuine issue as to material
fact. As such, summary judgment in favor of defendant IDEA PCS is appropriate.
IV. CONCLUSION

For_ the aforementioned reasons, the Court will GRANT the defendant’s cross-motion for
summary judgment, and DENY the plaintiffs motion for summary judgment. The case will be

DISMISSED WI'l`l-l PREJUDICE in a separate order attached to this opinion.

v\haytj_: >’/-,~,,,A% 

[/{ ~ ‘5. Ti;r-`r/V `l A"($/'“'

10